Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority date of 04/12/2019 based on TW108204550 is acknowledged.

Claims 1, and 6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Matthew (20170181515/10028562).  Matthew teaches a luggage assembly comprising a removable lining (the bag 56) with positioning belts 74, the luggage comprises the two luggage bodies 14/16 each comprises an opening, a plurality of positioning pieces 48, respectively disposed on the opening of the two luggage bodies, wherein a position of each of the plurality of positioning pieces 48 is correspond to each of the plurality of positioning belts 74, and the plurality of positioning pieces 48 are used to be assembled with the plurality of positioning belts, such that the movable lining is positioned and assembled with the luggage.   Note that the claim recites only one removable lining and one opening.
Claim 2, and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Matthew in view of Patterson (954458).  Matthew meets all claimed limitations except for the plurality of positioning pieces comprises a main body and a perforation disposed on the main body.  Patterson teaches that it is known in the art to provide a positioning piece comprising main body 1 and a perforations at 2/11/10.  It would have been obvious to one of ordinary skill in the art to provide plurality of positioning pieces comprises a main body and a perforation disposed on the main body to use an alternative hook device and/or to manufacture the positioning piece easily and/or to provide attachment to the luggage easily.
Claims 3, 4, and 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Matthew in view of Patterson, as set forth above, and further in view of Santy (9155369).  Mathew meets all claimed limitations except for the ring-shaped frames.  Santy teaches that it is known in the art to provide ring-shaped frames at 128/130 in figs. 1C/1D:
The frame  structure 102 may be a honeycomb frame structure, and may include a front frame  member 128 and a rear frame member 130. (with emphasis)
It would have been obvious to one of ordinary skill in the art to provide ring-shaped frames to provide support for the suitcase.
	Regarding claim 4, Matthew does not teach the number of the positioning pieces is 20, three of the positioning pieces are provided on each of the long sides, and two of the positioning pieces are provided on each of the short sides.  It would have been obvious to one of ordinary skill in the art to provide 20 positioning pieces, three of the positioning pieces are provided on each of the long sides, and two of the positioning pieces are provided on each of the short sides to provide the desired number of supports.
	Regarding claim 5, note the U-shaped metal sheet in Patterson.
	Regarding claim 10, note the zipper on both portions 57 as closure and specifically 78 in fig. 4 and, and the plurality of positioning belts are respectively provided on both sides of the zipper.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Jaworski (20200037719) in view of Matthew (20170181515/10028562).  Jaworski teaches a luggage, for detachably assembled with a movable lining 136/146 in fig. 3, wherein the movable lining comprises a plurality of positioning fasteners (positioning pieces):
the same one or more fasteners, which is/are configured to enable  the first and second soft shell body portions to be selectively attached to and  detached from the first and second hard shell body portions respectively,  is/are also configured to securely close the soft shell body while the first  and second soft shell body portions are removed from the first and second hard  shell interior storage compartments respectively.  Such fasteners can include  one or more snaps, one or more buttons, one or more segments of hook and loop  material, one or more zipper closures, and/or one or more magnetic closures,  but are not limited thereto. (with emphasis)

 	Jaworski teaches the luggage comprising: two luggage bodies, wherein each of the two luggage bodies comprises an opening; and a plurality of positioning pieces (being the other mating fasteners above), respectively disposed on the opening of the two luggage bodies, wherein a position of each of the plurality of positioning pieces is correspond to each of the plurality of positioning fastener, and the plurality of positioning pieces are used to be assembled with the plurality of positioning fastener, such that the movable lining is positioned and assembled with the luggage.  
	Jaworski meets all claimed limitations except for the fasteners being belt and positioning pieces.  Matthew teaches that it is known in the art to provide fasteners being belts (straps) and hooks, as set forth above.   It would have been obvious to one of ordinary skill in the art to provide belts and hooks fasteners as taught by Matthew to provide an alternative fastening structure for the liner to the shell. 
Claims 2, and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Jaworski in view of Matthew, and further in view of Schmieder (489095).  Matthew meets all claimed limitations except for the plurality of positioning pieces comprises a main body and a perforation disposed on the main body.  Schmieder teaches that it is known in the art to provide a positioning piece comprising main body 1 and a perforations a and B in fig. 2.  It would have been obvious .
Claims 3, 4, and 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Jaworski in view of Matthew and Schmieder, as set forth above, and further in view of Santy (9155369).  Mathew meets all claimed limitations except for the ring-shaped frames.  Santy teaches that it is known in the art to provide ring-shaped frames at 128/130 in figs. 1C/1D:
The frame structure 102 may be a honeycomb frame structure, and may include a front frame member 128 and a rear frame member 130. (with emphasis)
It would have been obvious to one of ordinary skill in the art to provide ring-shaped frames to provide support for the suitcase.
	Regarding claim 4, Matthew does not teach the number of the positioning pieces is 20, three of the positioning pieces are provided on each of the long sides, and two of the positioning pieces are provided on each of the short sides.  It would have been obvious to one of ordinary skill in the art to provide 20 positioning pieces, three of the positioning pieces are provided on each of the long sides, and two of the positioning pieces are provided on each of the short sides to provide the desired number of supports.
	Regarding claim 5, note the U-shaped metal sheet in Schmieder in fig. 5.
	Regarding claim 10, note the zipper at 152/154.  The fasteners as applied in view of Schmieder would inherently on both sides of the zipper 152/154 for the zipper to work properly.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRI M MAI whose telephone number is (571)272-4541. The examiner can normally be reached 8am-5pm (Mon-Friday).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Fristoe Jr. can be reached on 571-272-4926. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

TRI M. MAI
Examiner
Art Unit 3733



/TRI M MAI/Examiner, Art Unit 3733